DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 4-6 and 24-39 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Allowable Subject Matter
Claim 6 is drawn to a compound having the formula 
    PNG
    media_image1.png
    149
    337
    media_image1.png
    Greyscale
.  
The compound has been searched and is free of the art and non-obvious.  In particular, a search of the art did not reveal any structurally related compounds comprising the instantly claimed substitution: -CH=CHCOOH.  Nor does there appear to be any obvious motivation to modify prior art compounds to include said moiety.  The closest prior art is Tomoo et al (J Med Chem 57:7244-7262, 2014 – provided in Applicant’s IDS submitted 9/14/2020) which teaches the following compound 6: 
    PNG
    media_image2.png
    67
    136
    media_image2.png
    Greyscale
.  However, there is no obvious reason to change the location of the phenyl substitution in the prior art compound, or to substitute said phenyl group with -C(CH3)3, to arrive at the instantly claimed compound.  
Additionally, although the International Searching Authority identified Goulet et al (WO 1997/21704) as the closest prior art, Goulet et al do not teach the instantly claimed compound.  
As such, claim 6, as well as the compositions thereof recited by claims 32-39, are free of the art and non-obvious.  
Despite the foregoing, claims 6 and 32-39 are not in condition for ALLOWANCE, for the reasons discussed in the rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 24-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is drawn to a compound of formula (1a) “wherein R1, R2 and R3 are independently H, halo, or a substituted or unsubstituted C1-C4, and a substituent is independently alkyl… substituted alkyl, unsubstituted alkyl, or a combination thereof”.
At the outset, the recitation that the substituent can be “independently alkyl… substituted alkyl, [or] unsubstituted alkyl” is indefinite.  In particular, the terms “substituted alkyl” and “unsubstituted alkyl” embrace the full scope of possible alkyl substituents, rendering the further inclusion of “alkyl” redundant and unclear.
Moreover, the recitation that R1, R2 and/or R3 can be “a substituted or unsubstituted C1-C4” renders the claims unclear.  It is not clear whether the R group(s) can be an optionally substituted C1-C4 alkyl, C1-C4 alkoxy, C1-C4 haloalkyl, C1-C4 alkylamino, or any other group containing 1-4 carbon atoms.  
Since it is impossible to ascertain the metes and bounds of formula (1a) based on the definition of R1, R2 and/or R3, the compound has not been searched.  As discussed by In re Steele, 305 F.2d 859 (CCPA 1962), it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions.
Claims 6 and 32-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites:

    PNG
    media_image3.png
    249
    385
    media_image3.png
    Greyscale

The recitation of “026” following the compound structure is unclear.  
Claim Objections 
Claim 5 is objected to as depending from a rejected base claim.
Additionally, claim 5 is objected to the following minor informality: claim 5 is drawn to “[t]he compound of claim 4, wherein the compound of formula (1a) comprises Compound 026 or 034”.  It would be more appropriate for claim 5 to recite “[t]he compound of claim 4, wherein the compound of formula (1a) is selected from the group consisting of Compound 026 and 034:”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6 and 24-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,358,933.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘933 claims are drawn to methods of treating a disease/condition comprising administering the compound of instant claim 6, more specifically as a powder, spray, pill, etc. (claim 3), or topical formulation (claim 6) – all of which would comprise an excipient – in an amount of between 0.01 and 5 mg per kg body weight per day (claim 4), and in combination with a retinoid, etc. (claim 5).  
It would have been obvious to formulate the identical compound and compositions of the instant claims in order to carry out the ‘933 method of administering said compound and compositions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611